DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves et al (8,685,616 or 10,310,375).
Gonsalves et al disclose a photoacid generator having the following structure, which falls within the scope of the instantly claimed formula:

    PNG
    media_image1.png
    383
    264
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    235
    265
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    64
    270
    media_image3.png
    Greyscale


In the reference formula, the instant R is aryl, which may be substituted with a C1 to C6 hydrocarbon group, examples thereof including heteroatoms according to the instant (A1). The instant R1, reference R6 may also be a C1 to C6 hydrocarbon group which may contain a heteroatom, which would broadly include straight chain or branched alkyl groups and includes cyclo alkyl groups (instant claim 3). The instant Z, reference X, is a sulfonium or iodonium cation (instant claims 1, 2, 4, 5). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Gonsalves choosing as the R and R1 groups, C1-C6 hydrocarbon groups as described above. The resultant compound would also meet the limitations of the instant claims.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaue et al (2013/0089819).
Kawaue et al disclose a resist composition and acid generator, wherein the anion has the following structure:


    PNG
    media_image4.png
    101
    308
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    68
    302
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    44
    296
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    18
    287
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    234
    296
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    27
    288
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    275
    308
    media_image10.png
    Greyscale

R6 is an alkyl (hydrocarbon group) which may have a substituent (instant R1) , L3 may be a single bond, Y10 an –SO2- group, and R7 an aromatic group, such as phenyl (instant R) which may have substituents 7” which may be present in any ring position, including in the ortho position (including alkyl and may be more than 1; instant (A1); instant claims 1-5). 

    PNG
    media_image11.png
    156
    304
    media_image11.png
    Greyscale

Cations include those meeting the limitations of the instant claims:

    PNG
    media_image12.png
    301
    291
    media_image12.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention o prepare the material of Kawaue et al, choosing as the non-polymeric PAG, that having a cation as described above, with an anion of formula (2”) whrein the linking group is a single bond, R7” is an aromatic ring, and Y10 is –SO2-. The resultant compound would also meet the limitations of the instant claims.
Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masunaga et al (JP2013-164588 and its machine translation) in view of Gonsalves et al or Kawaue et al.
Masunaga et al disclose a negative resist composition comprising a monomer having the structure of the instant formula (B5) (instant claim 8):

    PNG
    media_image13.png
    192
    422
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    113
    87
    media_image14.png
    Greyscale

The reference further  teaches a unit meeting the limitations of the instant formulas (B1), (B2), (B3):


    PNG
    media_image15.png
    193
    434
    media_image15.png
    Greyscale
  
    PNG
    media_image16.png
    155
    320
    media_image16.png
    Greyscale


Masunaga et al teach that these units of formula (1), (2), (4), and (5) are known and advantageous by improving LER when employed in combination with additional units (instant formulas (B1), (B2), and (B3) (tables 2 and 4; instant claims 6, 7, 11). Additioanlly, with respect to the reference formula (2), g may be zero, with R3 being halogen, linear, branched or cyclic alkyl, alkyl, or acyloxy groups which may be substitued by halogen ([0023], [0033], table 3; instant claim 7), which would meet the limitations of the instant formula (B4)
The composition of the reference further comprises a solvent (or mix of solvents), a PAG, a base, and may comprise a crosslinker (or may be omitted [0066]; (instant claims 12-14). 
The composition is employed in a method of forming a photomask blank, wherein the resist is applied to the substrate, dried, exposed (preferably to EUV or EB), and developed ([0088], claims 11-15; instant claims 15-18). 
The reference teaches that the acid generator is selected from known onium compounds, but fails to specifically teach or suggest that according to the instant formula (A) ([0068]). 
Gonsalves et al has been discussed above. The reference teaches known PAGs, wherein the onium salts demonstrate imporved pattern profile by improving unifrom acid migration in EUV and EB resists. 
Kawaue et al al has been discussed above. The reference teaches known PAGs, wherein the onium salts demonstrate imporved pattern profile by improving unifrom acid migration in EUV and EB resists ([0694]). 
Given the teachings of the references, it would have been obvius to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Masunaga et al, choosing as the PAG anion, that taught to improve acid diffusion uniformity and improve pattern profile by either of Gonsalves et al or Kawaue et al.
Claims 1-7 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (JP 2008-249951 and its machine translation).
Hatakeyama et al disclose a negative resist composition for IC manufacture of photomask ([0001], [0011], [0096]; instant claim 15) comprising at least a unit having the formula (instant formula B1 when n is zero, A1 is a single bond, and t is zero or 1; also B3, wherein R12 is a hydoxylalkyl group; instant claim 7):


    PNG
    media_image17.png
    156
    463
    media_image17.png
    Greyscale

The material further comrpises a unit having a sulfonium salt.
K is a non-nucelophilic anion, and the resist may comprises an additional PAG. The description of the anions is presented in the description for the anions of the PAGs and meets the limitions of the instant formulas (B6), (B7), and (B8), claim 9:

    PNG
    media_image18.png
    100
    195
    media_image18.png
    Greyscale
  
    PNG
    media_image19.png
    125
    190
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    174
    130
    media_image20.png
    Greyscale
 (R7 is a hydrogen atom or a methyl group, the phenylene group by which R8 was replaced with a phenylene group and fluoride, -O-R11-, or -C(=O)-Y1-R11- among a formula.) Y1 is an oxygen atom or NH and R11 is the straight chain shape of the carbon numbers 1-6. It is a branched state or annular alkylene group or alkenylene group, or a phenylene group, and the carbonyl group (-CO-), the ester group (-COO-), the ether group (-O-), or the hydroxy group may be included. R8' is a phenylene group, -O-R15-, or -C(=O)-Y2-R15-. Y2 is an oxygen atom or NH, R15 is the straight chain shape of the carbon numbers 1-6, a branched state or annular alkylene group, an alkenylene group, or a phenylene group, the carbonyl group, the ester group, the ether group, or the hydroxy group may be included, and it may be replaced by fluoride. R9, R10, R12, R13, R14 is the straight chain shape of the carbon numbers 1-12 same or of a different kind, and a branched state or annular alkyl group, may contain the carbonyl group, the ester group, or the ether group, or expresses the aryl group of the carbon numbers 6-12, the aralkyl group of the carbon numbers 7-20, or a thiophenyl group. K - expresses non-nucleophilicity countering ion. 


    PNG
    media_image21.png
    189
    375
    media_image21.png
    Greyscale
  
Additional units include hydroxyindene  or vinylnaphthalene, indene  may be added ([0026]-[0027]). Resins of the type may be employed in combination.
The resist further comprises a solvent, a surfactant, a dissolution inhibitor, a basic compound, and a crosslinker (instant claims 11, 12, and 14).
The reference teaches that EB or EUV radiation is employed in its patterning method, and that suitable substrates include silicon, SiO2 etc for IC manufacture, or Cr, CrO, CrON, and MoSi for masks ([0001],[0096] instant claims 15-18). 
Gonsalves et al has been discussed above. The reference teaches known PAGs, wherein the onium salts demonstrate imporved pattern profile by improving unifrom acid migration in EUV and EB resists. 
Kawaue et al al has been discussed above. The reference teaches known PAGs, wherein the onium salts demonstrate imporved pattern profile by improving unifrom acid migration in EUV and EB resists ([0694]). 
Each has an anion meeting the limitations of the instant claims 1-5.
Given the teachings of the references, it would have been obvius to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Hatakeyama et al, choosing as the PAG anion, that taught to improve acid diffusion uniformity and improve pattern profile by either of Gonsalves et al or Kawaue et al.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (9,023,587) in view of either Gonsalves et al or Kawaue et al.
Hatakeyama et al disclose a negative resist including a unit meeting the limitations of the instant formula (B5):


    PNG
    media_image22.png
    248
    287
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    138
    117
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    151
    110
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    117
    85
    media_image25.png
    Greyscale

Additional units which may be present in the polymer fall within the scope of the instant formulas (B4), (B5), (B1), (B2), and (B3) as shown below (instant claims 6-8):

    PNG
    media_image26.png
    158
    288
    media_image26.png
    Greyscale
(B4)

    PNG
    media_image27.png
    81
    84
    media_image27.png
    Greyscale
 (B2)
    PNG
    media_image28.png
    124
    71
    media_image28.png
    Greyscale
(B5)
    PNG
    media_image29.png
    133
    80
    media_image29.png
    Greyscale
  (B1)
    PNG
    media_image30.png
    74
    109
    media_image30.png
    Greyscale
(B3)

The polymer also preferably comprises a unit meeting the limitations of the instant formulas (B6), (B7), and (B8):

    PNG
    media_image31.png
    222
    273
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    180
    138
    media_image32.png
    Greyscale

Preferred polymers include thosehaving units (b5) ((B5-1),  (B1) (including (B1-1), ((B4), and (B7) (instant claim 10):

    PNG
    media_image33.png
    330
    284
    media_image33.png
    Greyscale

The reference further teaches that should one of skill in the art opt for an additional PAG when a PAG unit is present in the polymer, one may be included in a small amount and may include a crosslinker in an amount of 0-50 parts (claims 9, 11-14; column 30, lines 42-49):

    PNG
    media_image34.png
    84
    266
    media_image34.png
    Greyscale

The method of the reference meets the limitations of the instant claims 15-18, wherein a chromium mask blank may be produced by the material and method, employing EB or EUV exposure, TMAH development:

    PNG
    media_image35.png
    75
    274
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    64
    277
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    162
    271
    media_image37.png
    Greyscale

Gonsalves et al has been discussed above. The reference teaches known PAGs, wherein the onium salts demonstrate imporved pattern profile by improving unifrom acid migration in EUV and EB resists. 
Kawaue et al al has been discussed above. The reference teaches known PAGs, wherein the onium salts demonstrate imporved pattern profile by improving unifrom acid migration in EUV and EB resists ([0694]). 
Each has an anion meeting the limitations of the instant claims 1-5.
Given the teachings of the references, it would have been obvius to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Masunaga et al, choosing as the PAG anion, that taught to improve acid diffusion uniformity and improve pattern profile by either of Gonsalves et al or Kawaue et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references disclosing similar polymer and anions are cited on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722